Debt on obligation dated 1st August 1764, conditioned foi the payment of 20I. with interest in.one year. Plea payment, with leave to give the special matter in evidence.
The defendant relied on the legal presumption of payment, after so great a lapse of time.
The suit was brought in the Common Pleas to September term 1793; 5I. 2s. iod. was indorsed on the bond as paid 3d June 1772, and two witnesses swore, they believed the in-dorsement to be in the hand writing of the defendant; but another witness who had the bond in his possession for some time, swore that the indorsement was not on the bond in 1776, but must have been made since.
The plaintiffs proved that the money had been-demanded from the defendant in 1792, before the commencement of the suit, and that the latter said, he was willing to pay what was due on the bond, but that he paid John Miller iol. thereon in * 1771. He appointed a subsequent day for settlement, |-*kok but did not keep his appointment. *-
Mr. Eisher, pro quer.
Mr. Clymer, pro def.